770 A.2d 287 (2001)
Richard L. BAER and Mary J. Baer, Executors of the Estate of Jennet Hersh a/k/a Jennet L. Frazee, Deceased, Appellants,
v.
COMMONWEALTH OF PENNSYLVANIA, DEPARTMENT OF TRANSPORTATION, Appellee.
Suzette M. Jackson and Larry Jackson, Individually; Suzette M. Jackson, Administratrix of the Estate of Marissa Jackson, Deceased; Suzette M. Jackson, as Trustee Ad Litem on behalf of the Heirs of Jennet Hersh, Deceased, Appellants,
v.
Commonwealth of Pennsylvania, Department of Transportation, Appellee,
v.
Albert H. Hersh, Appellee.
Supreme Court of Pennsylvania.
Argued September 12, 2000.
Decided March 21, 2001.
Michael Howard Rosenzweig, Pittsburgh, for appellant.
John G. Knorr, Harrisburg, Brian H. Baxter, Pittsburgh, Andrew L. Horvath, for appellee.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO and SAYLOR, JJ.
Prior report: Pa.Cmwlth., 713 A.2d 189.

ORDER
PER CURIAM:
AND NOW, this 21st day of March, 2001, the order of the Commonwealth Court is affirmed solely on the basis of our decision in Dean v. Commonwealth of Pennsylvania, Department of Transportation, 561 Pa. 503, 751 A.2d 1130 (2000). The motion for summary affirmance is dismissed as moot.
Justice NIGRO dissents.
Justice NEWMAN did not participate in the consideration or decision of this case.